Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 05/09/2022 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent 1, 8 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),   
receiving, at a first node of a plurality of nodes, a first replication rule, wherein the first replication rule defines object replication among the plurality of nodes; labeling the first replication rule as pending, wherein a second replication rule on the first node is labeled as active; upon receiving a request to predict an effect of the first replication rule;
identifying, based on the first replication rule, a first object of a plurality of objects; upon determining that the first object is present on the first node but is not present on a second node of the plurality of nodes, outputting an indication of the first object, to a user, on a graphical user interface (GUI); determining an amount of data that will be affected by the first replication rule, the amount of data including at least a size of the first object; and outputting an indication of the amount of data, to the user, on the GUI; and upon receiving, via the GUI, user approval of the first replication rule, labeling the first replication rule as active.    



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/20/2022